Citation Nr: 0824594	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  99-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
claimed as panic attacks, social phobia, claustrophobia, 
anxiety attacks, and depression.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In April 1998, the 
RO denied service connection for arthritis of the multiple 
joints.  The RO denied service connection for a mental 
disorder claimed as panic attacks, social phobia, 
claustrophobia, anxiety attacks, and depression in October 
1999.  In March 2002, the veteran testified before a Veterans 
Law Judge (VLJ) at a Board videoconference hearing at the RO.

The Board denied these claims in October 2002.  The service 
connection claim for arthritis was dismissed because the 
veteran did not file a timely appeal.  The veteran appealed 
the decision to the U.S. Court of Appeals for Veterans 
Claims, which remanded the Board's decision in March 2004 
finding that there was no evidence in the record that the 
Secretary ever notified the appellant of who is responsible 
for obtaining evidence necessary to substantiate his service 
connection claim for a mental disorder, or requested the 
claimant to provide any evidence in his possession that 
pertains to the claim.  The Court noted the Board's dismissal 
of the service connection claim for arthritis based on an 
untimely substantive appeal, but stated that it would not 
address any other issues on appeal and would preserve for the 
appellant the opportunity to argue any claimed errors upon 
the Board's readjudication.  

The case subsequently was stayed pending resolution of the 
U.S. Court of Appeals for the Federal Circuit's adjudication 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In 
March 2008, the U.S. Court of Appeals for the Federal Circuit 
issued a summary affirmance of the March 2004 judgment 
vacating and remanding the Board's decision in that case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VLJ who conducted the veteran's previous Board 
videoconference hearing in March 2002 retired from the Board 
while the case was pending.  In June 2008, the Board sent the 
veteran a letter asking him if wanted to testify before 
another VLJ.  The veteran elected to have another Board 
videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
videoconference hearing at the RO.  After 
a hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




